DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. Applicant’s argument is as follows:
“The present Office Action does not refute the assertion that "the proposed combination of Labuschagne and Mort is premised on impermissible hindsight." Despite failing to address the now conceded fact that the combination of Labuschagne and Mort is premised on impermissible hindsight, the present Office Action continues to rely on the combination of Labuschagne and Mort, along with Couch. If a proposed combination of references is based on impermissible hindsight-as established in the prior office action-merely introducing a new reference does not change the fact that the rejection is still based on impermissible hindsight. 
The failure to answer the substance of Applicant's arguments regarding the improper combination of Labuschagne and Mort renders the Office Action incomplete as to all matters…The impropriety of the combination of Labuschagne and Mort was specifically challenged in the response filed on October 18, 2021.”

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The 12/30/2021 Non-Final Rejection relied upon a different combination of references with different respective obviousness rationales wherein a different primary reference was used (Couch) and as such, Applicant’s prior arguments were moot.  It is noted that claims 12-19 of the 12/30/2021 Non-Final Rejection were designated as being rejected under Couch, Mort and Labuschagne which was a typographical error since only Couch and Labuschagne were used in rejecting the claims.  This has been corrected in the rejections below without any change to the rejections themselves.
Couch broadly teaches the use of a parasitic power supply and Mort teaches the details of a power harvesting unit (i.e., the details of a parasitic power supply). As stated in ¶39 of the 12/30/2021 Non-Final Rejection, the KSR v. Teleflex decision supports a finding of obviousness in this situation.  This is further discussed in MPEP§2143, which states:
E."Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
As applied to the combination of Couch and Mort:
(1) the details Couch’s parasitic power supply had not been disclosed, implying that its implementation would have been within the ordinary skill in the art at the time of invention.

	(3) Mort’s parasitic power supply was disclosed before the filing of the present application and performs the functionality described by Couch.
	(4) Examiner explained in ¶39 of the 12/30/2021 Non-Final Rejection that a specific-for-broad substitution was being used to implement Couch’s generic teaching of a parasitic power supply.
¶14-17 of the 12/30/2021 Non-Final Rejection teaches the motivation to combine Couch and Labuschagne.  Couch teaches an electrical power monitoring device which is an intelligent electronic device (IED) as defined by Labuschagne in [0019].  Labuschagne teaches in [0019] that a first IED performs the electrical power monitoring and a second IED controls a breaker.  Therefore, a combination based on a “specific-for-broad substitution” similar to that described by Couch and Mort above applies here. 
Furthermore, the “obvious to try” rationale applies to the combination of Couch and Labuschagne as described below:
 (1) the details of Labuschagne’s IEDs are not disclosed, implying that its implementation would have been within the ordinary skill in the art at the time of invention.
(2) Labuschagne teaches a finite number of acceptable ways to implement the IEDs in [0019].
	(3) Couch’s IED was disclosed before the filing of the present application and performs the functionality described by Couch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couch et al 2005/0083206) in view of and Labuschagne et al (US 2011/0084672).
For claim 12, Couch teaches a method of calculating a phasor in an electrical power system (Figures 1-3 and Abstract), the method comprising: 
generating a current measurement of an alternating current flow through an electrical conductor using a line-mounted wireless current sensor (Figure 2 which can correspond to 118 of Figure 1, [0031])  mounted to an electrical conductor (202) in the electrical power system (as understood by examination of Figures 1-2); 
generating a message comprising the current measurement (time stamped measurements, [0027]) using a first processing subsystem (208 of Figure 2); 
determining a synchronization point at which to transmit the message using a first timing subsystem (transmitted periodically or upon interrogation, via 208 and 210, [0006] and Figure 2); 
transmitting the message at the synchronization point using a first wireless communication subsystem (210, [0032]);
generating a voltage measurement of the alternating current flow through the electrical conductor ([0024] and [0031]) using a voltage monitoring subsystem (110 of Figure 1 and 204 of Figure 2 within 118 of Figure 1); 
receiving the message using a second wireless communication subsystem (wireless receiver within 108 which receives information from 120, [0027]); 
generating a phasor based on the current measurement and the voltage measurement using a second processing subsystem  (via 108, current measurement combined with voltage measurement to obtain power, [0027], and AC phase relationship [0003]); and 
Couch fails to distinctly disclose:
implementing a control action based on the phasor using a control action subsystem.
However, Labuschagne teaches a plurality of IEDs (126-138 of Figure 1) configured to monitor and communicate information such as voltages and currents ([0020]) wherein said IEDs are capable of sending an instruction to open and/or close a circuit breaker [0021] thereby switching on one or more capacitors ([0030] and [0039])
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the monitoring circuit taught by Couch to open and/or close a circuit breaker controlling a plurality of capacitors in order to provide reactive power compensation in high and/or low voltage situations in an electrical power system ([0039]).
For claim 13, Couch as modified by Labuschagne teaches all of the limitations of claim 12 as cited above and Couch further teaches:
a phasor measurement unit receives the message using the second wireless communication subsystem (108, [0027]).
For claim 14, Couch as modified by Labuschagne teaches all of the limitations of claim 12 as cited above and Labuschagne further teaches:
the control action comprises one of selectively connecting and disconnecting a capacitor bank (as addressed in the rejection of claim 12 above).
For claim 15, Couch as modified by Labuschagne teaches all of the limitations of claim 12 as cited above and Couch further teaches:
the synchronization point comprises a rising edge zero crossing of the alternating current 
For claim 16, Couch as modified by Labuschagne teaches all of the limitations of claim 12 as cited above and Couch further teaches:
the point at which to transmit the message is selected to account for a delay associated with transmission of the message (time stamps are provided to account for delay, [0027]).
For claim 17, Couch as modified by Labuschagne teaches all of the limitations of claim 12 as cited above and Couch further teaches:
determining a time at which the voltage measurement of the alternating current flow is made using a second timing system (signal line between 110 and 108 having an inherent propagation delay, [0027]).
For claim 18, Couch as modified by Labuschagne teaches all of the limitations of claim 12 as cited above and Couch further teaches:
the voltage measurement subsystem further comprises a voltage reference (although not explicitly shown, processors and wireless circuitry such as that in Couch’s Figure 2 require a positive power supply and a ground/low reference potential in order to operate).
For claim 19, Couch as modified by Labuschagne teaches all of the limitations of claim 12 as cited above and Couch further teaches:
the voltage reference comprises one of a ground, a neutral, and another phase (as explained in the rejection of claim 18 above).
Claims 1-10Couch et al 2005/0083206) in view of Mort et al (US 7,667,482) and Labuschagne et al (US 2011/0084672).
For claim 1, Couch teaches a system to calculate a phasor in an electrical power system (Figures 1-3 and Abstract), the system comprising: 
a line-mounted wireless current sensor (Figure 2 which can correspond to 118 of Figure 1, [0031]) configured to be mounted to an electrical conductor (202) in the electrical power system (as understood by examination of Figures 1-2), comprising: 
a current monitoring subsystem (206) to generate a current measurement of an alternating current flow through an electrical conductor ([0031]); 
a first processing subsystem (208 of Figure 2) to generate a message comprising the current measurement (time stamped measurements, [0027]);
a first timing subsystem to determine a synchronization point  at which to transmit the message (transmitted periodically or upon interrogation, via 208 and 210, [0006] and Figure 2); and 
a first wireless communication subsystem to transmit the message at the synchronization point (210, [0032]); and 
an intelligent electronic device (108 and 110 of Figure 1 and 204 of Figure 2 within 118 of Figure 1), comprising: 
a voltage monitoring subsystem (110 of Figure 1 and 204 of Figure 2 within 118 of Figure 1) to generate a voltage measurement of the alternating current flow through the electrical conductor ([0024] and [0031]); 
second wireless communication subsystem to receive the message (wireless receiver within 108 which receives information from 120, [0027]); 
a second processing subsystem to generate a phasor based on the current measurement and the voltage measurement (via 108, current ; 
a monitored equipment subsystem to interface with monitored equipment in the electrical power system (breaker or distribution panel, [0004]); and 
Couch fails to distinctly disclose:
a power harvesting subsystem to harvest power from the electrical conductor; and
a control action subsystem to implement a control action using the monitored equipment subsystem based on the phasor.
It is noted that Couch teaches in [0033] that “the monitoring device 200 may be powered in any of a number of ways. For example, the device may include…a parasitic power supply that uses vibration, heat, or other external energy sources to supply power to and/or generate power for the device. Thus, the device 200 may be deployed to operate wirelessly in locations where low voltage power is not available to power the device.”
Mort teaches (via Abstract and Figure 1) an inductive power harvesting unit (8, Figure 1) which harvests power from an electrical conductor (4, Figure 1) within a clamp-on device (Figure 1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Couch’s generic teaching of a parasitic power supply using Mort’s power harvesting unit since it relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic teaching of a parasitic power supply suggests that any well-
The combination of Couch and Mort as defined above fails to distinctly disclose:
a control action subsystem to implement a control action using the monitored equipment subsystem based on the phasor.
However, Labuschagne teaches a plurality of IEDs (126-138 of Figure 1) configured to monitor and communicate information such as voltages and currents ([0020]) wherein said IEDs are capable of sending an instruction to open and/or close a circuit breaker [0021] thereby switching on one or more capacitors ([0030] and [0039])
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the monitoring circuit taught by the combination of Couch and Mort to open and/or close a circuit breaker controlling a plurality of capacitors in order to provide reactive power compensation in high and/or low voltage situtations in an electrical power system ([0039]).
For claim 2, Couch as modified by Mort and Labuschagne teaches all of the limitations of claim 1 as cited above and Couch further teaches:
the IED comprises a phasor measurement unit (108, [0027]).
For claim 3, Couch as modified by Mort and Labuschagne teaches all of the limitations of claim 1 as cited above and Labuschagne further teaches:
the control action comprises selectively connecting a capacitor bank (as addressed in the rejection of claim 1 above).
For claim 4, Couch as modified by Mort and Labuschagne teaches all of the limitations of claim 1 as cited above and Couch further teaches:
the synchronization point comprises a rising edge zero crossing of the alternating current (Couch’s periodic synchronization point is capable of coinciding with a rising edge zero crossing, as understood by examination of Figure 1).
For claim 5, Couch as modified by Mort and Labuschagne teaches all of the limitations of claim 1 as cited above and Couch further teaches:
the synchronization point comprises one of a maximum, a minimum, and a falling edge zero crossing of the alternating current (Couch’s periodic synchronization point is capable of coinciding with one of the recited zero crossings, as understood by examination of Figure 1).
For claim 6, Couch as modified by Mort and Labuschagne teaches all of the limitations of claim 1 as cited above and Couch further teaches:
the point at which to transmit the message is selected to account for a delay associated with transmission of the message (time stamps are provided to account for delay, [0027]).
For claim 7, Couch as modified by Mort and Labuschagne teaches all of the limitations of claim 1 as cited above and Couch further teaches:
the IED further comprises a second timing system to determine a time at which the voltage measurement of the alternating current flow is made 
For claim 8, Couch as modified by Mort and Labuschagne teaches all of the limitations of claim 1 as cited above but fails to explicitly teach the first and second wireless communication subsystems using a radio frequency.
However, Examiner takes official notice that it is notoriously old and well-known for wireless communication to be implemented using radio frequency (e.g., Bluetooth or WiFi).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Couch’s wireless communication via radio frequency since it relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic teaching of wireless communication suggests that any well-known wireless communication methods can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
For claim 9, Couch as modified by Mort and Labuschagne teaches all of the limitations of claim 1 as cited above and Couch further teaches:
the voltage monitoring subsystem further comprises a voltage reference (although not explicitly shown, processors and wireless circuitry such as that in Couch’s Figure 2 require a positive power supply and a ground/low reference potential in order to operate). 
For claim 10
the voltage reference comprises one of a ground, a neutral, and another phase (as explained in the rejection of claim 9 above).
Allowable Subject Matter
Claims 11 and 20 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849